Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Office Action responsive to Applicant’s reply filed 1/27/2022.	
Claims 1-20 are pending.

Response to Amendment
	Applicant has amended the claims to include new limitations not previously presented necessitating new search and consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (US 9645847).

With respect to claim 12, Roth discloses: maintain usage-level tags for a plurality of Virtual Machines (VMs) running in a private cloud of an enterprise, wherein the usage-level tags facilitate automated starting or stopping of one or more VMs of the plurality of VMs to meet enterprise resource needs (col. 21, lines 4-21, priority 

With respect to claim 13, Roth discloses: wherein the VM is restored using a snapshot of the VM captured before freeing up the VM resources (col. 21, lines 34-35, 12-25).  

With respect to claim 15, Roth discloses: wherein the resource need threshold is based on a combination or compute and storage resources (col. 1, lines 14-16).  

With respect to claim 16, Roth discloses: wherein the freed up resources are allocated to assist with meeting the enterprise resource needs (col. 21, lines 4-14, the second set of the VMs are allowed unhindered access to the resources).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 9645847) in view of Bhuyan (US 2016/0218929) further in view of Yemini et al. (US 8396807).

With respect to claim 14, Roth does not specifically disclose: wherein as a result of a user tagging a VM as a non-priority VM, charging the user a lower price compared to a VM that is not tagged as a non-priority VM.  
However, Bhuyan discloses a user tagging a VM as a non-priority VM ([0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bhuyan to enable the user to input desired VM information when the VM is created ([0043], Bhuyan). The combination will allow the user in Roth to input the priorities of the VMs thereby allowing for finer granularity of control that dictates which VMs receive unhindered access to resources.
Roth and Bhuyan does not specifically disclose: charging the user a lower price compared to a VM that is not tagged as a non-priority VM.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yemini to ensure that VMs of lower priority that are priced lower do not monopolize resources.

Claims 1-5, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 9645847) in view of Bhuyan (US 2016/0218929).
With respect to claim 1, Roth discloses: a usage-level tag of a Virtual Machine (VM) of a plurality of VMs running within a private cloud of an enterprise, wherein the usage-level tag facilitates starting or stopping of one or more of the plurality VMs to satisfy enterprise VM resource needs (col. 21, lines 4-21, priority corresponds to critical or important. Applicant’s specification at paragraph [0011] discloses that usage level tag indicates that the VM is classified as one of critical, important, or experimental, col. 19, lines 54-57 discloses a private virtual network, Fig. 2)
determining whether an enterprise scaling criteria is met which indicates a demand by the enterprise for the additional VM resources and in response to a determination that the scaling criteria is met and in response to the VM being tagged with a certain usage-level tag: automatically performing a snapshot operation on the VM, and automatically freeing up resources on the snapshotted VM (col. 20, lines 56-77, col. 21, lines 4-14, 18-25, 34-36, the first set of VMs are “non priority”, these are interpreted as being “tagged” as non-priority).  

However, Bhuyan discloses: receiving a usage-level tag for a Virtual Machine (VM) ([0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bhuyan to enable the user to input desired VM information when the VM is created ([0043], Bhuyan). The combination will allow the user in Roth to input the priorities of the VMs thereby allowing for finer granularity of control that dictates which VMs receive unhindered access to resources.

With respect to claim 2, Roth discloses: automatically restoring the VM using the snapshot when it is determined that the enterprise scaling criteria is no longer met (col. 21, lines 11-25, 34-36).  

With respect to claim 3, Roth discloses: wherein the usage-level tag indicates that the VM is classified as one of a critical, important, or experimental VM (col. 21, lines 4-21, priority corresponds to critical or important).  

With respect to claim 4, Roth discloses: wherein the usage-level tag indicates that the VM is classified as a non-priority VM (id.).  



With respect to claim 10, Roth discloses: wherein the VM is in the form of a virtualized container (claim 2, “containing”).  

With respect to claim 11, Roth discloses: wherein the freed up resources are allocated to another VM (col. 21, lines 4-14).  

With respect to claim 17, Roth discloses: A data center infrastructure management system comprising: a processing resource (col. 27, line 2); and a memory resource storing machine readable instructions to cause the processing resource to (col. 27, lines 32-50): maintain usage-level tags for a plurality of Virtual Machines (VMs) running in a private cloud of an enterprise, wherein the usage-level tags facilitate automated starting or stopping of one or more VMs of the plurality of VMs to meet enterprise resource needs (col. 21, lines 4-21, priority corresponds to critical or important. Applicant’s specification at paragraph [0011] discloses that usage level tag indicates that the VM is classified as one of critical, important, or experimental, col. 19, lines 54-57 discloses a private virtual network, Fig. 2)automatically free up resources from a VM tagged as low priority during a peak usage period; and automatically restore the VM after the peak usage period (col. 20, lines 56-77, col. 21, lines 4-14, 18-25, 34-36, the first set of VMs are “non priority”, these are interpreted as being “tagged” as 
Roth does not specifically disclose: provide an option for a user to tag a Virtual Machine (VM) as a low priority VM.
However, Bhuyan discloses: provide an option for a user to tag a Virtual Machine (VM) as a low priority VM ([0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bhuyan to enable the user to input desired VM information when the VM is created ([0043], Bhuyan). The combination will allow the user in Roth to input the priorities of the VMs thereby allowing for finer granularity of control that dictates which VMs receive unhindered access to resources.

With respect to claim 18, Roth discloses: wherein the instructions are to cause the processing resource to automatically free up resources from multiple VMs tagged as low priority to meet a need for resources during the peak usage period (col. 21, lines 4-37, the first set of VMs are “tagged” as non priority VMs).  

Claims 6-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 9645847) in view of Bhuyan (US 2016/0218929) further in view of Berg et al. (US 9971621).


However, Berg discloses: wherein the enterprise VM resource needs are predicted based on historical resource needs (col. 13, line 15 “history”).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Berg to anticipate periods of high use or low usage of resources and therefore scale in or out the resources to meet demands and use resources effectively.

With respect to claim 7, Berg discloses: wherein the historical resource needs are based on day of the week (col. 13, line 36, “holiday” could be Saturday or sunday).  

With respect to claim 8, Berg discloses: wherein the historical resource needs are based on time of day (col. 13, line 14).  

With respect to claim 9, Berg discloses: wherein the historical resource needs are based on day of the year (col. 13, line 36, “holiday” could be Christmas day).  

With respect to claim 19, Berg discloses: wherein the peak usage period is predicted based on historical peak usage periods (col. 13, lines 27-30).  

20 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 9645847) in view of Bhuyan (US 2016/0218929) further in view of Yemini et al. (US 8396807).

With respect to claim 20, Roth and Bhuyan do not specifically disclose: wherein the system provides reduced pricing for VMs tagged as low priority.
However, Yemeni discloses: wherein the system provides reduced pricing for VMs tagged as low priority (col. 19, lines 6-13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yemini to ensure that VMs of lower priority that are priced lower do not monopolize resources.

Response to Arguments
Applicant alleges, without providing supporting evidence, that those skilled in the art understand “tags” to generally allow users to attach metadata to objects such as VMs typically for categorizing like objects in a virtual infrastructure together. Nowhere in the claims does it state that the “tags” involve attaching metadata. In fact, Applicant’s specification is silent with respect to the term “metadata”. Under the broadest reasonable interpretation, any functionality that allows a VM to be recognized as either being a high priority or lower priority VM would be akin to “tagging” said VMs as high priority or lower priority. In this regard, when a VM in Roth performs operations that are considered lower priority there is an inherent recognition that the VM has a lower priority than VMs performing operations that are higher priority. Applicant has not elaborated in 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195